Citation Nr: 1048275	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  
The Veteran's service personnel records include a Foreign Service 
section showing that he served in Vietnam from January 10, 1970 
to December 3, 1970; they also include a Record of Assignments 
section showing that he was enroute to the continental United 
States as of November 29, 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, inter alia, denied the Veteran's 
December 2004 claim for service connection for PTSD.  The claims 
file was subsequently transferred to the RO in Montgomery, 
Alabama.

Additional documents were submitted after the issuance of the 
March 2009 supplemental statement of the case.  The submission of 
such evidence was accompanied by a waiver of RO consideration 
dated December 2009.  38 C.F.R. 
§ 20.1304(c) (2010).

The Board considers the Veteran's claim for service connection 
for PTSD as encompassing all psychiatric disorders with which the 
Veteran has been diagnosed, pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
health disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).


FINDING OF FACT

The Veteran was not in combat and does not have a diagnosis of 
PTSD based upon a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

A January 2005 letter, provided to the Veteran before the May 
2005 rating decision, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the 
Veteran of what evidence was needed to establish his claim, what 
VA would do and had done, and what evidence he should provide.  
The letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other non-
government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in March 2006 and July 2006.  In this regard, after 
initially providing VA notice, followed by subsequent Dingess 
notice in March 2006 and July 2006, the RO readjudicated the 
claim in a statement of the case in February 2007.  Thus, the 
timing defect in the notice has been rectified.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  In 
addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  Shinseki v. 
Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, VA treatment records, and available private 
treatment records have been obtained.  The Veteran has not 
reported that he is in receipt of Social Security Administration 
(SSA) disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 
(2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service connection 
for PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Specifically, to establish entitlement to service connection for 
PTSD, the Veteran must submit "...medical evidence diagnosing 
the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred."  38 C.F.R. § 3.304(f).  In order for a 
stressor to be sufficient to cause PTSD, (1) the Veteran must 
have been exposed to a traumatic event in which he experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and (2) the 
Veteran's response must have involved intense fear, helplessness, 
or horror.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).   

Just because, however, a physician or other health professional 
accepted an appellant's description of his military experiences 
as credible and diagnosed him as suffering from PTSD does not 
mean the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Analysis:  Service Connection for PTSD

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of any psychiatric disorders 
in service.  In an April 1969 pre-induction Report of Medical 
Examination, a clinician found that the Veteran was 
psychiatrically normal on clinical evaluation.  Additionally, in 
his April 1969 Report of Medical History, the Veteran checked 
boxes indicating that he did not have, and had never had, 
"frequent or terrifying nightmares," "depression or excessive 
worry," or "nervous trouble of any sort."  In an April 1971 
Report of Medical Examination, a clinician again found that the 
Veteran was psychiatrically normal on clinical evaluation.  
Furthermore, the Veteran, in his April 1971 Report of Medical 
History, checked boxes indicating that he did not have, and never 
had, "frequent or terrifying nightmares," "depression or 
excessive worry," or "nervous trouble of any sort."  In July 
1971, the Veteran checked a box indicating that to the best of 
his knowledge, there had been no change in his medical condition 
since the April 1971 examination.

Neither the Veteran's Department of Defense (DD) Form 214 nor his 
service personnel records show any indicia of combat service.  
The Veteran's DD Form 214 shows that his Military Occupational 
Specialty (MOS) was 94B20, Cook.  The Veteran served in Vietnam 
from January 10, 1970 to December 3, 1970.  His medals include 
the National Defense Service Medal (NDSM), the Army Commendation 
Medal (ARCOM), and the Republic of Vietnam Campaign Medal (RVCM 
with 1960 device).  Additionally, in October 2009, the Army Board 
for Correction of Military Records (ABCMR) determined that the 
Veteran was eligible for the Bronze Star Medal, the Vietnam 
Service Medal with three bronze service stars, the Republic of 
Vietnam Gallantry Cross with Palm Unit Citation, and the Republic 
of Vietnam Civil Actions Honor Medal First Class Unit Citation.  
The ABCMR denied the Veteran's application for the Air Medal, the 
Valorous Unit Award, and "an unnamed medal for an invasion into 
Cambodia."

In his December 2004 claim, the Veteran asserted that his PTSD 
began in 1969, and that he was treated from 1969 to 2004.  
However, the Board notes that the dates of onset and treatment 
are ambiguous because the Veteran claimed service connection for 
other disorders on the same line on which he claimed service 
connection for PTSD.  In a second claim form submitted in 
February 2006, the Veteran reported that his PTSD began on July 
8, 1970, and that he was treated as of February 11, 1970; the 
Veteran did not clarify how he could have been treated prior to 
the onset of the claimed disorder.

In January 2005, the Veteran submitted photocopies of photographs 
of himself in Vietnam.  As noted above, the Board has confirmed 
the Veteran's service in Vietnam.

The National Personnel Records Center (NPRC) confirmed in 
February 2005 that it had mailed to VA all requested records 
pertaining to the Veteran's units of assignment, dates of 
assignment, participation in combat operations, wounds in action, 
awards and decorations, and official travel outside the United 
States.  The NPRC also verified the Veteran's service.

The Veteran's spouse sent VA a letter in support of his claim in 
February 2005.  She noted that the Veteran "is real jumpy and 
acts scary like someone is after him" when someone approaches 
him without his foreknowledge.  She also stated that "at night 
he is real jumpy if he can't see you and you make a noise, he's 
ready to fight."  Lastly, she noted that the Veteran self-
medicates with alcohol.

In his PTSD stressor statement dated February 2005, the Veteran 
listed five alleged stressors: "(1) Looking at a soldiers body 
strip[ped], cut up and private body parts stuck in his mouth.  
(2) Looking at a child blow herself up while begging soldiers for 
food.  (3)  The noise from fire base of heavy gunfire all night 
long.  (4)  Seeing several members of my company injur[ed] while 
under attack by VC.  (5)  Looking at a friend with 8 days left in 
country have a nervous breakdown."  He noted that he had served 
in Vietnam from January 10, 1970 to December 3, 1970, in C 
Company, 6th Army Regiment.  The Veteran left blank all questions 
regarding the dates, geographic locations, and names of 
casualties referred to in his alleged stressors.

In a separate letter dated February 2005, the Veteran stated "I 
have not been treated for PTSD, but request a C&P [Compensation 
and Pension] exam for PTSD."

The Veteran filed a second stressor statement in March 2006.  He 
wrote that on January 28, 1970, in Quang Ngai, Vietnam, during 
his service with the 101st Airborne 3/506 Bn. HHC, "Sgt. [redacted] 
was killed by an explosions [sic] and died from fragmentation 
wounds.  Peter was hit with smalls [sic] arms fire.  I remember 
this because we [were] delivering food to the troopers in the 
field and they [were] already in body bags.  I [had] been with 
the 3/506 [for] four days.  [That was my] first time seeing 
bodies."  The Veteran asserted that he had been awarded the Army 
Commendation Medal for this incident.

In his March 2006 notice of disagreement, the Veteran stated that 
although he had served as a cook, "I also pull[ed] infantryman 
duty from January 1970 to November 1970.  I have seen a lot of 
dead people during my tour in Vietnam.  After the death[s] of 
[redacted] and [redacted], LZ [Landing Zone] Betty was attacked 3 May 1970.  
I was not there during the attack but we had to go in the next 
morning and there [were] a lot of dead enemy soldiers laying 
everywhere and I will never forget....Soon after Betty we went into 
Cambodia to take food to the troopers.  Some place called Prek 
Drang, some hill 454[;] there [were] dead NVA [North Vietnamese 
Army] everywhere and I still have nights [sic] sweats, panic 
attacks that will be with me the rest of my life....You see there 
was no front lines in Vietnam and every place was subject to 
attacks by the V.C. [Vietcong] and N.V.A."

The Veteran sought treatment for his psychiatric condition from a 
private psychologist, T. Lawry, Ph.D., in April 2006.  Dr. Lawry 
noted in his report that "one of [the Veteran's] major traumas 
was when his unit was accompanying Korean ROK [Republic of Korea] 
troops who did not believe in taking prisoners.  During this 
patrol, the ROK Marines found a group of North Vietnamese who 
were accompanied by women and children and they killed them all.  
Whenever he is around children who are, as he put it, 'hooping 
and hollering' it brings this incident strongly back to him."  
Dr. Lawry also noted that the Veteran reported that "his unit 
was called the 'Bastard Unit' because their gung ho colonel 
volunteered them for dangerous duties.  He indicated that his 
unit was sent into Cambodia and that their job was to try to hold 
the North Vietnamese Army back."  Dr. Lawry also noted such non-
military stressors as "a way that a nephew was spoiled[,] and 
people breaking the rules at a local junior college where he 
works."  Dr. Lawry diagnosed the Veteran with PTSD, and assigned 
a Global Assessment of Functioning (GAF) score of 57.  In 
February 2007, Dr. Lawry discussed his review of documents 
produced by the Veteran which, in Dr. Lawry's opinion, confirm 
the Veteran's service at Fire Base Betty and Cambodia.  Dr. Lawry 
noted that the Veteran "indicated that there was frequent small 
arms fire and great danger" during his service in Cambodia.  He 
also noted that the Veteran reported having taken food to SGT 
[redacted] and SP4 [redacted], and having seen them in body bags after they 
were killed.  He noted that the Veteran also recalled seeing a 
Puerto Rican friend who was hit by shrapnel and lost an eye.  Dr. 
Lawry opined that "a cook at a small LZ in Cambodia or in remote 
areas in Vietnam such as Fire Base Betty would have experienced 
frequent exposure to hostile fire.  It is highly credible that 
[the Veteran] witnessed both dead enemy, dead Americans and was 
under constant threat of mortar attack and small arms fire.  
Therefore he does meet the...criteria for PTSD."

The Veteran, in February 2007, submitted records from the website 
no-quarter.org indicating that both SGT [redacted] and SP4 [redacted] were 
killed by hostile forces in Quang Ngai, Vietnam.

In his March 2007 substantive appeal, the Veteran again asserted 
that he served as an infantryman as well as a cook.  The Veteran 
stated that he saw "some troopers that got KIA [killed in 
action] on hill 454 that was in the 3/506 Infantry and I [saw] 
them and [the two] dead troopers [were] well known....I still have 
nightmares from seeing those dead soldiers."  The Veteran also 
alleged that "I was at Camp Eagle, Phan Thiet when LZ Betty was 
attacked, and my unit went in the morning after the attack and 
[there] was some dead enemy still laying around."  The Veteran 
stated that this occurred around the first week of May 
(presumably, 1970).  Additionally, the Veteran asserted that "I 
should have received a CIB [Combat Infantryman Badge] and RVN 
[Republic of Vietnam] Gallantry Cross w/Palm, but [there were a] 
lot of medals that soldiers [were] suppose[d] to get."  The 
Veteran also asserted that he did not "have dreams and panic 
attacks before I went to Vietnam."  As noted above, the Veteran 
applied for additional medals from the ABCMR, and, in October 
2009, the ABCMR granted some, but not all, of the medals that he 
requested.  However, the Veteran neither applied for nor received 
the CIB.

Also in March 2007, the Veteran submitted an article in which 
another Veteran, N.G.K., described his experiences in Task Force 
3/506.  N.G.K. did not mention the names of any fellow servicemen 
or casualties in his article.  The Veteran also submitted a 
printout entitled "A Note from The Virtual Wall" which listed 
SGT [redacted] and SP4 [redacted] as among those killed in action in 
Vietnam.

The Veteran sought VA treatment for his psychiatric condition, 
including nightmares, intrusive thoughts, avoidance, and an 
exaggerated startle response, in December 2007.  He stated that 
he saw the bodies of two friends who were killed, and that he 
also saw children killed by Vietnamese soldiers.  The VA 
clinician diagnosed him with PTSD.

In January 2009, the Joint Services Records Research Center 
(JSRRC) PTSD Coordinator for the RO in Montgomery, Alabama issued 
the decision that the Veteran's claimed PTSD stressors were not 
conceded.  In his report, the Coordinator recounted the Veteran's 
alleged stressors, and, after a review of the available evidence, 
determined that "there is no evidence that the Veteran witnessed 
the deaths of Sgt. [redacted] and Spec. [redacted].  They were both in B 
Company of the 3rd BN, 506th INF, while the Veteran was in HHC, 
3rd BN, 506th INF.  In addition, these two individuals were 
killed on Hill 474 on January 28, 1970 with two additional 
soldiers, 1Lt [redacted] and Spec [redacted].  All four died in an 
ambush.  The Veteran's story does not match the information about 
how these brave men died."  The Coordinator further found that 
the Veteran's other claimed stressors were unverifiable through 
the existing JSRRC database.  The Coordinator concluded that 
"The stressor information as provided by the Veteran has changed 
as his claim for PTSD has progressed.  His earlier stressor 
statements made to support his claim do not support his later 
stressor statements.  In his first questionnaire he does not 
mention anyone in his unit being killed.  His last statement 
implies that he witnessed the deaths of Sgt [redacted] and Spec [redacted].  
If this were an accurate statement, he would have also witnessed 
the deaths of Lt [redacted] and Spec [redacted].  He does not mention 
either of these soldiers."

Following the JSRRC PTSD Coordinator's report, the Veteran 
submitted a third PTSD stressor statement in February 2009.  The 
Veteran alleged that he witnessed [redacted] being 
killed in action in a rocket and mortar attack on LZ Betty "by 
five companies of VC sappers" on May 3, 1970.  

Also in February 2009, the Veteran wrote on a VA-Form 9 that his 
memory from his service in Vietnam "is very short."  He further 
wrote that during his service at LZ Betty, "we [were] mortar and 
rocketed often, and one time...[on] May 3 1970, LZ Betty was 
rocketed and mortar[ed] and attacked by a Sapper Battalion and 
seven Americans [were] KIA and a lot of people [were] wounded and 
a black soldiers [sic] I known [sic] that was in another Infantry 
got KIA (I am using him as another one of my stressor[s])....I also 
[saw] a lot of dead enemy soldiers....Although my MOS was a cook 
but [sic] when the enemy attacks your camp you become a[n] 
infantryman and in Vietnam this happen[ed] often and especially 
at LZ Betty."

As a result of the Veteran's submission of an additional 
stressor, the JSRRC PTSD Coordinator for the RO in Montgomery, 
Alabama issued an addendum in February 2009.  The Coordinator 
concluded that "A review of the available evidence confirms that 
an attack took place on the date given by the Veteran.  A review 
of official Army unit assignment records from the JSRRC database 
does not reflect that the 506th Infantry, 3rd Battalion 
(Airmobile) [was] assigned to LZ Betty at the time the attack 
occurred.  The history of the battalion reflects that by April 
10, 1970, they were no longer listed as a unit present at LZ 
Betty.  In addition, the soldier killed on May 3, 1970 was not a 
member of the Veteran's unit.  The information as presented by 
the Veteran does not support his stressor contentions."

In May 2009, the Veteran responded with printouts from a website 
showing photographs, maps and schematics of LZ Betty.  The 
Veteran asserted that "[redacted] was a cook with the 1st 50 
Infantry and I was a cook with the 5 BN 506 INF.  As noted on the 
map 1st 50 INF was just down the road from 3rd 506 
Infantry....There is a E.M. club in the 1st 50 Infantry area, and 
we all hung out there during down time, and we had a NCO club in 
our area.  [redacted] was not a member of my unit, but I knew him, 
and just like me, he was from Alabama."

The Veteran returned to a VA facility for psychiatric treatment 
in October 2009.  The Veteran reported the following stressors: 
having his camp at LZ Betty overrun, seeing the bodies of two 
dead friends, witnessing children killed by servicemen, and 
observing a fellow soldier throwing grenades at non-commissioned 
officers (NCOs).  The VA clinician diagnosed the Veteran with 
PTSD.

In October 2010, the Veteran's representative noted that VA has 
recently promulgated a liberalizing regulation for establishing 
the occurrence of in-service PTSD stressors 38 C.F.R. 
§ 3.304(f)(3).  That regulation provides that if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others...and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  The Veteran's 
representative argues that the evidence of record meets the 
requirements of 38 C.F.R. § 3.304(f)(3).

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the private clinician and VA clinicians are 
so qualified, their medical diagnoses constitute competent 
medical evidence.  However, as explained below, the nexus 
opinions linking the Veteran's PTSD to his time in service are of 
no probative value because they are based on the Veteran's 
noncredible accounts of in-service stressors.  The Board must 
reject medical opinions that are based on incorrect facts.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).

The Veteran is competent to observe his mood during and after 
service.  Likewise, the Veteran's spouse is competent to observe 
the Veteran's behavior after service.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from his 
own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board finds that the Veteran's descriptions of his alleged 
stressors, and their impact on his psychiatric condition, lack 
credibility.  The Veteran's service personnel records and service 
treatment records-which show no evidence of combat service; no 
evidence of complaints, diagnoses, or treatment of any 
psychiatric disorder; and an April 1971 clinician's finding of 
psychiatric normalcy on clinical evaluation at separation-
outweigh his post-service lay evidence describing ongoing 
psychiatric symptoms dating to service.  Moreover, the Veteran, 
in his April 1971 Report of Medical History, checked boxes 
indicating that he did not have, and never had, "frequent or 
terrifying nightmares," "depression or excessive worry," or 
"nervous trouble of any sort," and he affirmed in July 1971 
that no changes had occurred since that assessment.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous 
evidence has greater probative value than subsequently reported 
history).

Furthermore, as the JSRRC PTSD Coordinator found, the Veteran's 
alleged stressors appear to lack credibility, as they have 
changed throughout his claim.  In his February 2005 PTSD stressor 
statement, the Veteran mentioned having seen one dead soldier's 
body, and he was unable to provide the name; however, in March 
2006 he added two soldiers' names, whose bodies he claims to have 
seen in body bags.  Moreover, in February 2009-more than four 
years into the Veteran's claim-he raised for the first time the 
allegation that he had witnessed a fellow soldier being killed by 
enemy fire.  In a similar inconsistency, the Veteran told Dr. 
Lawry in April 2006 that he had witnessed Korean ROK troops kill 
North Vietnamese women and children; however, in December 2007, 
the Veteran told a VA clinician that the children were killed by 
Vietnamese soldiers.  Additionally, when responding to the JSRRC 
PTSD Coordinator's February 2009 finding that the JSRRC database 
does not reflect that the 506th Infantry, 3rd Battalion 
(Airmobile) was assigned to LZ Betty at the time the attack 
occurred, and that the Veteran and the decedent served in 
different units, the Veteran replied that his unit and the 
decedent's unit served near each other at LZ Betty; the Veteran 
made no attempt to explain how he could have seen the decedent 
killed if his unit was not assigned to LZ Betty on the date when 
the attack occurred.  These inconsistencies, when combined with 
the Veteran's statements and the clinician's findings at 
separation from service, support the Board's finding that the 
Veteran's alleged stressors are not credible.

The Board further finds that the Veteran's spouse's statement is 
of limited probative value.  Because she did not state that she 
observed the Veteran during service, her statements only support 
the established finding that he has PTSD, but cannot support the 
etiological source thereof.

The Board further finds that the Veteran is not entitled to 
service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3), 
because the private clinician related his PTSD to his alleged in-
service stressors.  As explained above, the stressors are not 
credible.  Additionally, neither of the VA clinicians who 
diagnosed the Veteran with PTSD opined that it was due to 
service.  As noted above, the clinicians related the information 
that the Veteran reported about his alleged in-service stressors, 
but neither of them provided a nexus opinion linking his PTSD 
diagnosis to his service.  Moreover, the Board finds that the 
evidence, including the JSRRC PTSD Coordinator's reports, shows 
that the Veteran's claimed stressors are inconsistent with the 
places, types, and circumstances of his service.  38 C.F.R. 
§ 3.304(f)(3).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).  In this case, a VA examination is not warranted 
because the information and evidence of record does not establish 
that the Veteran suffered an event, injury or disease in service, 
or has a disease or symptoms of a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the Veteran did not have a psychiatric disorder 
during service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for PTSD; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As 
such, the Veteran's claim is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


